Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-6-2009

USA v. Wilson-Garcia
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4463




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Wilson-Garcia" (2009). 2009 Decisions. Paper 1910.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1910


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     _____________

                                      No. 07-4463
                                     _____________

                           UNITED STATES OF AMERICA

                                             v.

                           RIGOBERTO WILSON-GARCIA,
                                                 Appellant
                                _______________

                    On Appeal From the United States District Court
                        for the Western District of Pennsylvania
                               (Criminal No. 06-cr-00055)
                     District Judge: Honorable Sean J. McLaughlin

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 8, 2009

    Before: CHAGARES, HARDIMAN, Circuit Judges, and ELLIS * District Judge.

                                (Filed: February 6, 2009)

                                  __________________

                               OPINION OF THE COURT
                                 __________________

CHAGARES, Circuit Judge.


      *
         The Honorable Thomas S. Ellis III, Senior District Judge for the United States
District Court for the Eastern District of Virginia, sitting by designation.
       Rigoberto Wilson-Garcia appeals from a judgment of conviction, arguing that the

District Court plainly erred in instructing the jury at his trial. The threshold question

before us is whether, even assuming that the jury instructions were erroneous, the errors

were invited and thus nonreviewable where Wilson-Garcia’s proposed instructions were

the exact instructions that the District Court actually delivered to the jury, and Wilson-

Garcia specifically requested that the District Court give those instructions. We conclude

that any error in this case was invited, and we will therefore affirm the District Court’s

judgment.

                                              I.

       Because we write solely for the benefit of the parties, we will only briefly

summarize the essential facts.

       On March 24, 2006, Wilson-Garcia, a prison inmate, was involved in an

altercation with a fellow inmate. Several officers of the Federal Bureau of Prisons tried

to break up the fight, ordering the inmates to stop and eventually physically restraining

them. At some point during this altercation, Wilson-Garcia injured two of the officers

with a pair of scissors he was holding.

       On July 11, 2007, Wilson-Garcia was charged with two criminal counts (one for

each officer) of intentionally and unlawfully forcibly assaulting, resisting, opposing,

impeding, intimidating, interfering, and inflicting bodily injury upon officers of the

Federal Bureau of Prisons while they were engaged in the performance of their duties, in



                                              2
violation of 18 U.S.C. §§ 111(a)(1) and (b). With the assistance of counsel, Wilson-

Garcia contested these charges and proceeded to trial.

       At trial, Wilson-Garcia argued that at the time he injured the officers, he was in a

fight for his life against a substantially larger inmate who was attacking him with a shank.

He claimed that he was acting in self-defense and did not intend to injure the officers.

After a two-day trial, the jury found Wilson-Garcia guilty of one count and acquitted him

of the other. The District Court sentenced Wilson-Garcia to 150 months imprisonment

consecutive to another sentence he was serving, and imposed a $100 special assessment.

       Wilson-Garcia filed a timely notice of appeal.

                                             II.

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. Because Wilson-

Garcia is appealing from a final judgment of conviction, we have jurisdiction pursuant to

28 U.S.C. § 1291. See Flanagan v. United States, 465 U.S. 259, 263 (1984); Catlin v.

United States, 324 U.S. 229, 233 (1945).

       Generally, we “review jury instructions for abuse of discretion to determine

whether they are misleading or inadequate,” and we have plenary review over “whether

the instructions misstate the law.” Woodson v. Scott Paper Co., 109 F.3d 913, 929 (3d

Cir. 1997). Where the moving party failed to make a timely objection, however, we

review for plain error. See Hurley v. Atl. City Police Dep’t, 174 F.3d 95, 123-124 (3d

Cir. 1999). The plain error determination is left to the sole discretion of this Court and



                                              3
this discretion should be exercised sparingly. Id. at 123. If the moving party establishes

that “(1) the court erred; (2) the error was obvious under the law at the time of review;

and (3) the error affected substantial rights,” then this Court may grant the moving party’s

motion. United States v. Guadalupe, 402 F.3d 409, 410 n.1 (3d Cir. 2005). We only

exercise our discretion to grant relief, however, “if the error affects the fairness, integrity

or public perception of the proceeding.” Id. Moreover, where a party invites the alleged

error, that error cannot support reversal. United States v. West Indies Transport, Inc., 127
F.3d 299, 306 (3d Cir. 1997).

                                              III.

       Wilson-Garcia contends that the District Court committed plain error when (1) it

failed to sua sponte alter the self-defense instruction that Wilson-Garcia requested to state

that self-defense was a complete defense to any conduct set forth in 18 U.S.C. § 111, not

just assault; and (2) it failed to sua sponte alter the (allegedly “flawed and confusing”)

intent instruction that Wilson-Garcia requested to state specifically that the Government

had to prove that Wilson-Garcia intended to cause bodily injury. We conclude that if

there was any error at all, it was “invited error” that cannot now serve as a basis for

reversal.

       In United States v. West Indies Transport, Inc., we held that an error in the jury

instructions was “invited error” that did not support reversal where defendants failed to

request the instruction that they asserted on appeal and where “their proposed instruction



                                               4
was remarkably similar to that actually delivered by the district court.” 127 F.3d at 306.

Moreover, in 2660 Woodley Road Joint Venture v. ITT Sheraton Corp., we held that even

a “fundamental error” in jury instructions cannot serve as a basis for reversal where the

defendant failed to submit a correct instruction. 369 F.3d 732, 744 (3d Cir. 2004) (noting

that even “assuming that the instruction was wrong, it was tantamount to invited error”).

       The factual context here calls for application of the “invited error” doctrine. In

fact, this case is easier than West Indies Transport and 2660 Woodely Road Joint Venture

because Wilson-Garcia’s proposed instructions were the exact instructions that the

District Court actually delivered to the jury, and Wilson-Garcia specifically requested that

the District Court give those instructions. Wilson-Garcia cannot now complain of alleged

errors that he himself introduced.1

       For the foregoing reasons, we will affirm the District Court’s judgment.




       1
        We have recognized an exception to the “invited error” doctrine “[w]here a
defendant submits proposed jury instructions in reliance on current law, and on direct
appeal that law is declared constitutionally infirm.” West Indies Transp., Inc., 127 F.3d at
305. That situation is not presented in this case.

                                             5